DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 2/8/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of the full statutory term of U.S. 9,554,855 and U.S. 10,016,237, has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Keely on February 5, 2021.  The application has been amended as follows:
In paragraph 1 of the Specification (line 2), -now U.S. Patent No. 10,016,237,- has been inserted after “2017,”. 
The last line of claim 21 has been replaced with the following: ‘device, a second connection coupled to one of the plurality of outputs, and a third connection coupled to the power splitting device.’
Claims 22, 33, and 34, have been cancelled.
Claim 23 has been amended to depend from claim 21.
Claim 32 has been replaced with the following: ‘A controller configured to couple to a plurality of electrosurgical devices via a plurality of outputs, the controller comprising: a power splitting device; a first switching device including a first connection coupled to an electrosurgical energy source and a second connection coupled to the power splitting device; and a second switching device including a first connection coupled to the first switching device, a second connection coupled to the power splitting device, and a third connection coupled to one of the plurality of outputs.’
Claim 35 has been amended to depend from claim 32.
In claim 39, line 2, “output” has been replaced with -input-.

Allowable Subject Matter
Claims 21, 23-32, and 35-40 are allowed.  The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach “a controller for an electrosurgical system, comprising: a plurality of outputs each configured to electrically communicate with an electrosurgical device; a power splitting device; a first switching device including a first connection coupled to an electrosurgical energy source and a second connection coupled to the power splitting device; and a second switching device including a first connection coupled to the first switching device, a second connection coupled to one of the plurality of outputs, and a third connection coupled to the power splitting device” in the context of the claim as a whole. 
The most pertinent prior art references of record are U.S. 6,347,251 (Deng), U.S. 4,798,215 (Turner), U.S. 2006/0200120 (DiCarlo), and U.S. 6,208,903 (Richards), which all teach systems with an energy source, a controller with a power splitter and a plurality of outputs, and 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794